DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 07/21/2021 amending Claim 1. Claims 1 – 4 are examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2021 has been entered.
 
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 7 change “a natural gas” to - - a natural gas compressor - - for proper clarity and antecedent basis (see the term “natural gas compressor” in claim 4).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim 1 limitation “wherein the natural gas stream includes liquefied natural gas” does not appear to have support in the original disclosure and therefore the limitation is considered new matter.  In the Remarks filed on 07/21/2021 Applicant states that the prior art does not “describe or show releasing a natural gas stream that includes LNG to a turbine generator” and Applicant further states that the prior art “natural gas stream provided to any downstream turbine generators does not contain liquefied natural gas” and therefore there is no teaching of “releasing a natural gas stream that includes liquefied natural gas to one or more natural gas turbine generators” (see page 4, bottom and page 5, top of Remarks).  Newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure (MPEP 2163 I. B.).   There is no support in applicant original disclosure for LNG entering the gas turbine.  For example the elected embodiment of fig. 8 includes a vaporization skid 812 that vaporizes the LNG before sending the vaporized natural gas (that is in vapor form not liquid form) to compressors 822.  After the vaporization skid the gas it sent for further processing: 
gas is expected to contain large amounts of water, three phase separators can be added, starting at one, and adding more anywhere in the gas lines as needed. If the natural gas is unfiltered and will contain sediments, one or more sand traps can be added to capture the particulates to prevent them from reaching the turbines. Each turbine can also have a specialized filtration unit that is able to clean out finer particles as well as any water or condensate that is still in the gas. (applicant specification par. [0064]; bold formatting added to text).

It is noted that there is no discussion of LNG regarding the natural gas exiting the vaporizer 812.  Applicant discussion regarding compression also refers to the natural gas as being in gaseous form: “For example, if the gas pressure flowing from the main line is above 150 psi and holding steady, the turbines 832a, 832b would be able to use the natural gas straight from the line” (applicant specification par. [0065]; bold formatting added to text).  Examiner could not find any discussion of compression of liquid natural gas in applicant specification.  It appears that the LNG is transported to the fracturing site (see transports 802) and then the LNG is converted to gaseous state by vaporization skid 812.  There is no discussion of the LNG entering the turbine generator 832a or 832b and being combusted.  For example see applicant pars. 14 and 15 (bold formatting added by examiner):
As noted, in embodiments, liquefied natural gas can be supplied from the natural gas source. A vaporization skid downstream from the natural gas source in the turbine gas line can vaporize the liquefied natural gas, thus converting it to a gaseous state suitable for processing by the one or more compressors. Thus, the compressors downstream from the vaporization skid will receive a gas, rather than a liquid. As discussed above, embodiments can include heating elements to supply heat to the natural gas stream. The heat can prevent the natural gas stream from condensing back into liquid. Or, in case liquefied natural gas is not the input, the heat prevents liquid from forming in the first instance… Regardless of the input state of the natural gas, it will reach a natural gas compressor in a gaseous state.

Therefore the instant limitation is considered new matter in light of applicant interpretation of claim 1 as discussed in this new matter analysis above.
Claims dependent thereon are rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 3 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No.: US 2014/0138079 A1 (Broussard) in view of Pub. No.: US 2003/0056514 A1 (Lohn).
As to claim 1, Broussard discloses a method of providing electric power to hydraulic fracturing equipment (par. [0018]: electric power is provided to electric motor 14 to operate pump 10 that delivers fracturing fluid to wellhead 16; also see fig. 1), the method comprising: releasing a natural gas stream (par. [0024]: gas source is LNG that is vaporized into gaseous natural gas wherein the stream is first LNG and then gaseous natural gas) to a turbine gas line (par. [0024], bottom: gaseous natural gas is provided to gas turbine that drives electric generator), the turbine gas line including one or more natural gas turbine generators (par. [0024], bottom), wherein the natural gas stream includes liquefied natural gas (see discussion of LNG directly above); combusting natural gas from the natural gas stream in the one or more natural gas turbine generators to generate the electric power (pars. [0018] and [0024]: gas turbine electric generator 22 powers electric motor 14 that drives fracturing pump 10 located on pump but is silent reducing the pressure of the natural gas stream; compressing the natural gas stream using a natural gas compressor.
Lohn teaches reducing the pressure of the natural gas stream (par. [0010], middle; claim 4); and compressing the natural gas stream using a natural gas compressor (par. [0013], middle; par. [0028], bottom).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to include with Broussard reducing the pressure of the natural gas stream and compressing the natural gas stream using a natural gas compressor as further taught by Lohn in order to facilitate 1) controlling the pressure of the natural gas to a restricted range of values thereby providing optimum turbine operation, safety, and emissions performance may be achieved (pars. [0006] and [0024]) and preventing damage to turbine (par. [0007], middle); and 2) increasing the pressure of the natural gas to a level sufficient for use with gas turbine fuel system of Broussard (par. [0013], middle; par. [0028], bottom). 
It is noted that the claimed “wherein the natural gas stream includes liquefied natural gas” is interpreted as best understood by examiner in view of Applicant specification.  It appears that the LNG arrives via trucks 802 and then is vaporized in vaporization skid 812 where the output of the vaporization skid is gaseous natural gas (see Applicant specification par. [0014] and par. [0015], top).  The gaseous natural gas is then routed to the gas turbine generator via the other fuel processing structures shown in Applicant fig. 8.  Accordingly Broussard discloses an LNG 
As to claim 2, Broussard in view Lohn teach the current invention as claimed and discussed above.  Lohn further teaches removing particulates from the natural gas stream; and removing liquids from the natural gas stream (par. [0010], middle and bottom)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to include with Broussard in view Lohn removing particulates from the natural gas stream and removing liquids from the natural gas stream as further taught by Lohn in order to facilitate removing contaminants from fuel thereby complying with turbine manufacture warranty requirements thereby extending life of gas turbine generator taught by Broussard (Lohn par. [0005]).
As to claim 3, Broussard in view Lohn teach the current invention as claimed and discussed above.  Lohn further teaches heating the natural gas stream to prevent the natural gas stream from condensing (pars. [0006], middle; par. [0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to include with Broussard in view Lohn heating the natural gas stream to prevent the natural gas stream from condensing as further taught by Lohn in order to facilitate increasing gas turbine engine operating efficiency (Lohn par. [0006]) and prevent damage to turbine engine (par. [0013], top).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Broussard in view Lohn, as applied to claim 1 above, and further in view of Pub. No.: US 2008/0095644 A1 (Mantei).
As to claim 4, Broussard in view Lohn teach the current invention as claimed and discussed above, but are silent the natural gas compressor disposed on a mobile trailer.  
Mantei teaches a natural gas compressor 134 is disposed on a mobile trailer 100.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide the natural gas compressor of Broussard in view Lohn to be disposed on a mobile trailer as taught by Mantei in order to facilitate improving cost effectiveness in reusing natural gas compression assets by implementing a transportable natural gas compressor, with safeguards to prevent in transit damage to compressor, instead of using a permanent natural gas compressor installation at the fracturing site of Broussard in view Lohn (Mantei pars. [0004] and [0026], [0027]).

Response to Arguments
As best understood Applicant argues that none of the cited references in the final office action mailed on 01/21/2021 taught liquefied natural gas delivered to the gas turbine.  References Olsen and Hernandez are no longer cited against applicant claims.  New base reference Broussard has been added and secondary reference Lohn is used to teach limitations in dependent claims 2 and 3.  The claimed “wherein the natural gas stream includes liquefied natural gas” is interpreted as best understood by examiner in view of Applicant specification to mean that liquid natural gas is present in the natural gas stream at some interval but the LNG not necessarily present in the natural gas stream at entry to the gas turbine.  This is consistent with Applicant specification wherein the LNG is vaporized upstream of the gas turbine (also see paragraph at end of claim 1 analysis above explaining more detail this interpretation.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.J.A/	/GERALD L SUNG/                                                                                                  Primary Examiner, Art Unit 3741                                                                                                      Examiner, Art Unit 3741